           Case 1:19-vv-01872-UNJ Document 31 Filed 08/23/21 Page 1 of 7

                                                 CORRECTED


     In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1872V
                                          UNPUBLISHED


    MERIDITH VAUGHAN,                                           Chief Special Master Corcoran

                         Petitioner,                            Filed: July 21, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Hepatitis A
    HUMAN SERVICES,                                             (Hep A) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION1

        On December 11, 2019, Meridith Vaughan filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of a Hepatitis A (“Hep A”) vaccine that was
administered on April 10, 2018. Petition at 1; Stipulation, filed on July 20, 2021 at ¶¶ 2, 4.
Petitioner further alleges she received the vaccine in the United States, that she
experienced the residual effects of her injury for more than six months, and that there has
been no prior award or settlement of a civil action for damages as a result of her alleged
condition. Petition at 1, 5; Stipulation at ¶¶ 3-5. “Respondent denies that petitioner
sustained a Table SIRVA within the timeframe set forth in the Table; and denies that the
Hep A immunization caused or significantly aggravated petitioner’s alleged shoulder
injury and/or any other injury.” Stipulation at ¶ 6.


1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-01872-UNJ Document 31 Filed 08/23/21 Page 2 of 7



       Nevertheless, on July 20, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        a. A lump sum payment of $7.03, representing compensation for
           satisfaction of a State of Wisconsin Medicaid lien, payable jointly to
           Petitioner and

                                        Wisconsin Casualty Recovery
                                           5615 High Point Drive
                                                  Suite 100
                                              Irving, TX 75038

            Petitioner agrees to endorse this payment to the State; and


        b. A lump sum of $80,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
         Case 1:19-vv-01872-UNJ Document 31 Filed 08/23/21 Page 3 of 7




                  THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


MERIDITH VAUGHAN,

                       Petitioner,

V.                                                       No. 19-1872V
                                                         Chief Special Master Brian H. Corcoran
SECRETARY OF HEALTH AND                                  ECF
HUMAN SERVICES,

                       Respondent.


                                            STIPULATION

The parties hereby stipulate to the following matters:

        1. Meridith Vaughan ("petitioner") filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of a Hepatitis A ("Hep A") vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § 100.3(a).

       2. Petitioner received a Hep A vaccine on or about April 10, 2018, in her left deltoid.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that she sustained a left-sided shoulder injury related to vaccine

administration ("SIRVA") within the time period set forth in the Table and that she experienced

residual effects of this injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her condition.
            Case 1:19-vv-01872-UNJ Document 31 Filed 08/23/21 Page 4 of 7




        6. Respondent denies that petitioner sustained a Table SIRVA within the timeframe set

forth in the Table; and denies that the Hep A immunization caused or significantly aggravated

petitioner's alleged shoulder injury and/or any other injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payments:

        a. A lump sum payment of $7.03, representing compensation for satisfaction of a State
        of Wisconsin Medicaid lien, payable jointly to petitioner and

                                   Wisconsin Casualty Recovery
                                      5615 High Point Drive
                                             Suite 100
                                        Irving, TX 75038.

        Petitioner agrees to endorse this payment to the State; and

        b. A lump sum of $80,000.00 in the form of a check payable to petitioner. This amount
        represents all remaining compensation for all damages that would be available under 42
        U.S.C. § 300aa-15(a) for injuries allegedly related to petitioner's receipt of the Hep A
        vaccine.

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.




                                                 2
         Case 1:19-vv-01872-UNJ Document 31 Filed 08/23/21 Page 5 of 7




        10. Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

        11. Payments made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity and on behalf of her heirs, executors, administrators, successors and/or

assigns, does forever irrevocably and unconditionally release, acquit and discharge the United

States and the Secretary of Health and Human Services from any and all actions or causes of

action (including agreements, judgments, claims, damages, loss of services, expenses and all

demands of whatever kind or nature) that have been brought, could have been brought, or could

be timely brought in the Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out

of, any and all known or unknown, suspected or unsuspected personal injuries to or death of

petitioner resulting from, or alleged to have resulted from, the Hep A vaccination administered



                                                     3
          Case 1:19-vv-01872-UNJ Document 31 Filed 08/23/21 Page 6 of 7




on or about April 10, 2018, as alleged by petitioner in a petition for vaccine compensation filed

on or about December 11, 2019, in the United States Court of Federal Claims as petition No. 19-

1872V.

         14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

         15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

         16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

         17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the Hep A vaccine caused petitioner's alleged

shoulder injury and/or any other injury.

         18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION



                                                  4
          Case 1:19-vv-01872-UNJ Document 31 Filed 08/23/21 Page 7 of 7




  l<cspcctfulJy Hubmittc<l,

  PETITIONER:




 ATTORNEY OF RECORD FOR                      AU'fHORIZED REPRESENT ATIVF.
 PETITIONER:                                 OF 1'Hft; ATTORNEY GENERAL:


  vrLk
 AMY A. SENERTH
                                              '--;:lr:V~    \42-u..uJV'--
                                              HEATHER L. PEARLMAN
 MULLER BRAZIL, LLP                           Deputy Director
 715 Twining Road, Suite 208                  Torts Branch
 Dresher, PA 1902S                            Civil Division
 (215) 885-1655                               U.S. Department of Justice
 amy@myvaccinelawycr.com                      P.O. Box 146
                                              Benjamin Franklin Station
                                              Washington, DC 20044-0146


 AUTHORIZED REPRESENTATIVE                    ATTORNEY OF RECORD FOR
 OF THE SECRETARY OF HEALTH                   RESPONDENT:
 AND HUMAN SERVICES:

 pa&, ~ I P?VSc.-,               tt~           ~CJV\°bVL~
                                                      6    kte~ Ue_o_J\0-.._
 TAMARA OVERBY                                 RYAN D. PYLES
Acting Director, Division of Injury            Senior Trial Attorney
  Compensation Programs                        Torts Branch
Healthcare Systems Bureau                      Civil Division
Health Resources and Services                  U.S. Department of Justice
 Administration                                P.O. Box 146
U.S. Department of Health                      Benjamin Franklin Station
 and Human Services                            Washington, DC 20044-0146
5600 Fishers Lane, 08N 1468                     (202) 616-9847
Rockville, MD 20857                             ryan.pyles@usdoj.gov



Dated:   t:Etf-zo /ZOL I
